Case 18-11625-K.]C Doc 282 Filed 11/16/18 Page 1 of 4

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

Chapter 1 1

 

In re
: Case No. 18-11625 (KJC)

TINTRI, INC.,l :

Debtor . :
; Objection Deadline: December 7, 2018, at 4:00 p.m. (ET)
FIRST MONTHLY STAFFING AND COMPENSATION REPORT OF
BERKELEY RESEARCH GROUP, LLC DURING THE
PERIOD FROM JULY 10. 2018 THROUGI'I AUGUST 31, 2018
Name of Applicant: Berkeley Research Group LLC

Authorized to Provide Professional Services to:

Date of Retention:

Period for Which Compensation and
Reimbursement is Sought:

Actual Amount of Compensation Sought as
Actual, Reasonable and Necessary:

Arnount of Expense Reirnbursement Sought as
Actual, Reasonable and Necessary:

Total Amount of Fees and Expense
Reimbursement Sought as Actual, Reasonable
and Necessary:

 

The debtor and debtor in possession (“Debtor”)

 

August 9, 2018 nunc pro tunc to July 10, 2018

July 10, 2018 through August 31, 2018

511644,125.002

§ 54,535.85§

MéQ-§_S.

‘ The last four digits of the Debtor’s federal taxpayer identification numbers are 6978. The Debtor’s service address

is: 303 Ravendale Drive, Mountain View, CA 94043.

2 This amount is inclusive of 100% of the CRO fee for the month ofJuly ($60,000), paid by the Debtor on July 9,

2018.

3 The date listed for expenses contained in Exhibit E does not necessarily reflect the date on which the expense was

actually incurred by Applicant.

Page 1 of 4

Case 18-11625-K.]C Doc 282 Filed 11/16/18 Page 2 of 4

Relief Reguested

This is Berkeley Research Group’s (“M”) first monthly staffing and compensation
report (the “Compensation Report”) for the period July 10, 2018 through August 31, 2018 (the
“Monthly Report Period”) filed pursuant to the terms of the BRG retention order (Dkt No. 162)
(the “Retention Order”). BRG requests: (a) allowance of compensation in the amount of
$644,125.00 (which includes $135,000 in CRO fees and 509,125.00 in Additional Personnel
fees) for actual, reasonable and necessary professional services rendered to the Debtors by BRG
and (b) reimbursement of actual, reasonable and necessary costs and expenses in the amount of
$54,535.85 incurred by BRG.

Services Rendered and Disbursements Incurred

Attached as Exhibit A is the schedule of Additional Personnel4 Who rendered services to
the Debtor during the Monthly Report Period, including each person’s hours and the agreed upon
fixed hourly rate and Exhibit B shows the schedule of fees expended by the Additional
Personnel during the Monthly Report Period by task code. Attached as Exhibit C are BRG’s
detailed time descriptions for the Monthly Report Period which describe the time spent by each
BRG Additional Personnel. Exhibit D shows the summary totals for each category of expense
incurred by the CRO as well as the Additional Personnel while Exhibit E is an itemization and
description of` each expense incurred within each category.

The scope of services performed by BRG is included are set forth in the Engagement Letter

and include having Mr. Robert Duffy assume the role of Chief Restructuring Officer (“CRO”) with

 

4 Terms not defined herein shall have the meaning ascribed to them in BRG’s retention application (Docket No. 84).

Page 2 of 4

Case 18-11625-K.]C Doc 282 Filed 11/16/18 Page 3 of 4

Additional Personnel. During the Mcnthly Report Period, Mr. Duffy and the Additional Personnel

provided the following interim management and advisory assistance to the Debtor:

a)

b)

d)

Oversee restructuring activities and work together with management to develop and
implement a chosen course of action to preserve asset value and maximize recoveries
to stakeholders;

Assist the Debtor and its management in developing cash flow projections and related
methodologies and assist with planning for alternatives as requested by Debtor;

Assist the Debtor in preparing for and operating in this Case, including negotiations
with stakeholders, and the formulation of a strategy and plan directed to preserve and
maximize value;

Assist as requested by management in connection with the Debtor’s development of its
business plan, and such other related forecasts as may be required by creditor
constituencies in connection with negotiations;

Assist management with communication with employees, vendors, and other key
stakeholders and provide information to stakeholders and consult with key constituents
as necessary;

Assist with such other matters as may be requested that fall within Mr. Duffy’s
expertise and that are mutually agreeable

Notice and Obiection Procedures

Pursuant to the Retention Order, BRG provided notice of this Staffing Report to:

(a) the Debtor; (b) Counsel for the Debtor; (c) the Office of the United States Trustee for the

District of Delaware; (d) counsel to the Official Committee of Unsecured Creditors; (e) counsel

the Debtor’s DIP Lenders; and (f) counsel to the Prepetition Senior Secured Lender; (collectively,

the “Notice Parties”).

Remaz`naler of the page left intentionally blank

Page 3 cf 4

Case 18-11625-K.]C Doc 282 Filed 11/16/18 Page 4 of 4

Wheref`ore, pursuant to the Retention Order, and pending the expiration of the objection
deadline, if no objections to the Compensation Report are received BRG respectfully requests
allowance of: (i) 100% of BRG’s total fees for services rendered during the Monthly Report Period,
($644,125.005) and (ii) 100% Of the total disbursements incurred during the Monthly Report Period

($54,535.85).

Date: 11/14/2018 Berkeley Research Group, LLC

By /S/ Robert Duf`f`y

Roberty Duffy
Managing Director
2049 Century Park East
Suite 2525

Los Angeles, CA 90067
(949) 537-7964

 

5 This amount is inclusive of 100% ofthe CRO fee for the month ofJuly ($60,000), which was paid by the Debtor
on July 9, 2018.

Page 4 of 4

